Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed May 19, 2021 in reply to the Non-final Office Action mailed February 4, 2021. Claims 1, 3, 8, 9, 11, 17, and 30 have been amended; claims 2, 4-7, 16, 18-29, and 31-48 have been canceled; and no claims have been newly added. Claims 11, 15, 17, and 49 have been withdrawn. Claims 1, 3, 8-15, 17, 30, and 49 are currently pending in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Gladwin et al. nor Lam et al. explicitly disclose administering inorganic nitrite by inhalation in an escalated titrated dose to thus treat HFpEF, as now stipulated in newly amended claim 1. Therefore, the 35 USC 103 rejection presented in the Non-final Office Action mailed February 4, 2021 is hereby withdrawn. 
Election/Restrictions - Rejoinder
Claim 1 is found to be in condition for allowance. The species election requirements presented in the restriction letter mailed August 7, 2019 are thus hereby withdrawn. Previously withdrawn claims 11, 15, 17, and 49 are hereby rejoined for examination.
Claim Objections
Claim 17 is objected to for the following reasons:
1. The claim contains improper and awkward English grammatical structure. For example, the phrase “a condition that results in one or more of increased pulmonary 
2. The expression “titrated dose, and wherein” should properly be written as “titrated dose; wherein”. Then the subsequent expression “heart rate, wherein” should then properly be written as “heart rate, and wherein”. 
3. The phrase that begins with “wherein the subject has a condition selected from one or more of” contains improper English grammatical structure and punctuation. For example, it is noted that most of the enumerated elements are separated by commas, but then a semicolon appears before “exercise intolerance”, and one cannot really make sense of the phrase. 
Appropriate correction is required.
Obviousness-Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,387,224 in view of Zuckerbraun et al. (Cardiovascular Research. 2011; 89: 542-552).

Claims 1-26 of U.S. Patent No. 9,387,224 disclose a method of treating pulmonary hypertension by e.g. decreasing pulmonary arterial pressure in a subject comprising administering by inhalation a therapeutically effective dose of e.g. nebulized inorganic nitrite.
Zuckerbraun et al. disclose a method of decreasing pulmonary arterial pressure in a subject with pulmonary arterial hypertension comprising administering by inhalation a therapeutically effective dose of nebulized sodium nitrite, and further disclose that nebulized nitrite can be safely administered via inhalation by an escalated dose. 
Claims 1-26 of U.S. Patent No. 9,387,224 do not explicitly disclose that the administration is via an escalated titrated dose. This deficiency is cured by the teachings of Zuckerbraun et al.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the method of claims 1-26 of U.S. Patent No. 9,387,224 in view of Zuckerbraun et al., outlined supra, to devise Applicant's presently claimed method. 
Claims 1-26 of U.S. Patent No. 9,387,224 disclose a method of treating pulmonary hypertension by e.g. decreasing pulmonary arterial pressure in a subject comprising administering by inhalation a therapeutically effective dose of e.g. nebulized et al. disclose that nebulized nitrite can be safely administered via inhalation by an escalated dose, one of ordinary skill in the art would thus be motivated to administer via inhalation a therapeutically effective amount of nebulized sodium nitrite in an escalated titrated dose, with the reasonable expectation that the method will successfully treat pulmonary hypertension by e.g. decreasing pulmonary arterial pressure.
Since the requisite active method steps disclosed in the prior art are the same, the outcome must necessarily be the same as well (i.e. no “significant” drop in blood pressure and increase in heart rate), even if the prior art does not expressly disclose verbatim the particular outcome described in the claims.
II. Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, and 13-16 of U.S. Patent No. 9,675,637 in view of Zuckerbraun et al. (Cardiovascular Research. 2011; 89: 542-552).
Applicant claims a method of decreasing e.g. pulmonary arterial pressure in a subject with e.g. pulmonary arterial hypertension comprising administering by inhalation a therapeutically effective dose of inorganic nitrite in an escalated titrated dose, wherein the administration does not cause a “significant” drop on blood pressure and increase in heart rate.
Claims 1, 4-7, and 13-16 of U.S. Patent No. 9,675,637 disclose a method of treating e.g. pulmonary hypertension by e.g. decreasing pulmonary arterial pressure in a subject comprising administering by inhalation a therapeutically effective dose of e.g. nebulized inorganic nitrite.
et al. disclose a method of decreasing pulmonary arterial pressure in a subject with pulmonary arterial hypertension comprising administering by inhalation a therapeutically effective dose of nebulized sodium nitrite, and further disclose that nebulized nitrite can be safely administered via inhalation by an escalated dose. 
Claims 1, 4-7, and 13-16 of U.S. Patent No. 9,675,637 do not explicitly disclose that the administration is via an escalated titrated dose. This deficiency is cured by the teachings of Zuckerbraun et al.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the method of claims 1, 4-7, and 13-16 of U.S. Patent No. 9,675,637  in view of Zuckerbraun et al., outlined supra, to devise Applicant's presently claimed method. 
Claims 1, 4-7, and 13-16 of U.S. Patent No. 9,675,637 disclose a method of treating e.g. pulmonary hypertension by e.g. decreasing pulmonary arterial pressure in a subject comprising administering by inhalation a therapeutically effective dose of e.g. nebulized inorganic nitrite. Since Zuckerbraun et al. disclose that nebulized nitrite can be safely administered via inhalation by an escalated dose, one of ordinary skill in the art would thus be motivated to administer via inhalation a therapeutically effective amount of nebulized sodium nitrite in an escalated titrated dose, with the reasonable expectation that the method will successfully treat pulmonary hypertension by e.g. decreasing pulmonary arterial pressure.
Since the requisite active method steps disclosed in the prior art are the same, the outcome must necessarily be the same as well (i.e. no “significant” drop in blood 
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 first stipulates that the subject has “a condition that results in one or more of increased pulmonary capillary wedge pressure, right atrial pressure and pulmonary arterial pressure”, then subsequently stipulates that “the subject has a condition selected from one or more of those enumerated, e.g. exercise intolerance. One of ordinary skill in the art cannot definitively ascertain whether or not the “condition that results in one or more of increased pulmonary capillary wedge pressure, right atrial pressure and pulmonary arterial pressure” is necessarily limited by the conditions expressly recited at the end of the claim. The latter merely states that the subject has a condition selected from those enumerated, but does not clearly make any connection to the condition that results in one or more of increased pulmonary capillary wedge pressure, right atrial pressure and pulmonary arterial pressure, e.g. such as by the 
Claim 17 recites the limitation “does not cause a significant drop in blood pressure and increase in heart rate”. One of ordinary skill in the art cannot definitively ascertain whether the limitation covers “does not cause a significant drop in blood pressure and does not cause a significant increase in heart rate”, or rather ““does not cause a significant drop in blood pressure and does not cause any increase in heart rate”. 
Claim 17 contains the expression “wherein the subject has a condition selected from one or more of” those enumerated as presented, which renders the claim indefinite for at least the following reasons:
1. As noted, supra, most of the various elements recited are separated by commas, but between “idiopathic pulmonary arterial hypertension” and “exercise intolerance” there is a semicolon. One of ordinary skill in the art thus cannot make heads or tails of the metes and bounds of the limitation. 
2. The limitation “pulmonary arterial hypertension, including associated pulmonary arterial hypertension, idiopathic pulmonary arterial hypertension”, renders the claim indefinite because it is unclear whether the limitations following the phrase “including” are merely exemplary of the broad genus of pulmonary arterial hypertension or rather further limit the “pulmonary arterial hypertension” specifically to associated pulmonary arterial hypertension and idiopathic pulmonary arterial hypertension.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zuckerbraun et al. (Cardiovascular Research. 2011; 89: 542-552).
Applicant Claims
Applicant claims a method of decreasing e.g. pulmonary arterial pressure in a subject with e.g. pulmonary arterial hypertension comprising administering by inhalation a therapeutically effective dose of inorganic nitrite in an escalated titrated dose, wherein the administration does not cause a “significant” drop on blood pressure and increase in heart rate.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Zuckerbraun et al. disclose a method of decreasing pulmonary arterial pressure in a subject with pulmonary arterial hypertension comprising administering by inhalation a therapeutically effective dose of nebulized sodium nitrite, and further disclose that nebulized nitrite can be safely administered via inhalation by an escalated dose. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Zuckerbraun et al. do not appear to explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Zuckerbraun et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103.
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the teachings of Zuckerbraun et al., outlined supra, to devise Applicant's presently claimed method. 
Zuckerbraun et al. disclose a method of decreasing pulmonary arterial pressure in a subject with pulmonary arterial hypertension comprising administering by inhalation a therapeutically effective dose of nebulized sodium nitrite. Since Zuckerbraun et al. disclose that nebulized nitrite can be safely administered via inhalation by an escalated dose, one of ordinary skill in the art would thus be motivated to administer via inhalation a therapeutically effective amount of nebulized sodium nitrite in an escalated titrated dose, with the reasonable expectation that the method will successfully decrease pulmonary arterial pressure in subjects with pulmonary arterial hypertension.
Since the requisite active method steps disclosed in the prior art are the same, the outcome must necessarily be the same as well (i.e. no “significant” drop in blood pressure and increase in heart rate), even if the prior art does not expressly disclose verbatim the particular outcome described in the claims.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .
Conclusion
Claims 1, 3, 8-15, 30, and 49 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617